DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 6, 2021 has been entered. Claims 1, 4 and 6-18 are pending. Claims 2-3 and 5 have been cancelled Claims 1, 7-8 and 11-18 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2010/0303990 A1; Dec. 2, 2010) in view of Geistlinger et al. (US 2016/0073671 A1; March 17, 2016).
Regarding claims 1 and 6, Brooks discloses a foodstuff having a fibrous structure comprising at least one plant constituent of aquatic origin that is microalgae and at least one other plant constituent ([0009]-[0023], see Examples).

Brooks further teaches that the microalgae constituent can be an extract ([0094], [0150], [0155], [0163], [0193], [0195]) of Chlorella sorokiniana ([0097]), but fails to specifically disclose one of the claimed aquatic origins. 
Geistlinger teaches a microbial biomass food product that includes a plant constituent of aquatic origin, such as Arthrospira platensis ([0118]). Geistlinger additionally teaches that a variety of microbial constituents can be used including Chlorella as taught by Brooks. Geistliner, however, teaches that bacteria including Arthrospira platensis and Arthrospira maxima are a particularly suitable source of microbial biomass because their growth rates and biomass yields are greater than those of most other microorganisms, and because their amino acid profiles are balanced and their sulfur-containing amino acid and lysine concentrations are high. 
Therefore, it would have been obvious to one of ordinary skill in the art to use Arthrospira platensis or Arthrospira maxima as taught by Geistlinger as the microbial source in Brooks. Doing so would yield the predictable result of providing a source of microbial biomass with greater growth rates and biomass yields as taught by Geistlinger. 
Further, this is a simple substitution of one known plant constituent for another. Geistlinger teaches that the same plant constituent as taught by Brooks can be used, Chlorella, but teaches that Arthrospira platensis and Arthrospira maxima yield greater growth rates and biomass yield and therefore it would have been obvious to one of Arthrospira platensis and Arthrospira maxima depending on the desired growth rate and biomass yield. 
It further would have been obvious to use the plant constituent as taught by Giestlinger in the food product of Brooks in a similar amount as taught by Brooks as Brooks discloses that such amount is suitable for providing foodstuff.
With respect to the at least one other plant constituent being a gelling plant constituent, Brooks further teaches that the at least one other plant constituent can be a plant polysaccharide (e.g. methylcellulose) (See Examples, Tables 47-50). 
Geistlinger additionally disclsoes that the foodstuff can include other plant constituents, including gelling plant constituents, such as agar and alignates ([0070] and [0117]). 
It would have been obvious to one of ordinary skill in the art to have the foodstuff of Brooks further comprise gelling plant constituents as taught by Geistlinger depending on the desired nutrition and compositional properties.
Regarding claim 4, as stated above, Brooks teaches that the microalgae constituent is present in the foodstuff in an amount of 9.5%, 10.29%, 40.52%, and 42.32% by weight (See Tables 47-50), thus falling within the claimed range of between 5 and 90% by weight of the foodstuff. 
Regarding claim 7, Brooks further teaches that the at least one other plant constituent can be a vegetable oil (e.g. canola oil) (See Examples, Tables 47-50).
Regarding claim 8, Brooks further teaches that the at least one other plant constituent can be gluten (e.g. wheat gluten) (See Examples, Tables 47-50).
Regarding claim 9, Brooks discloses the foodstuff as described above with respect to claim 1, and further teaches that macroalgae is known in the art to be used in foodstuffs ([0006], [0200]).
Geistlinger additionally teaches that marine macroalgae can be used as a source of microbial biomass in the food product ([0117]). 
As both Brooks and Geistlinger teaches that macroalgae is known in the art to be useful in making food products, it would have been obvious to one of ordinary skill in the art to have the at least one other constituent comprise macroalgae as the prior art teaches that it is known in the art to be a nutritional supplement in foodstuffs and therefore, depending on the desired nutrition of the foodstuff being made, would have been obvious to add to the foodstuff containing microalgae to provide a foodstuff having both micro and macroalgae.
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Regarding claim 10, Brooks teaches that the microalgae constituent can be an extract ([0094], [0150], [0155], [0163], [0193], [0195]) that consists of oils.
Regarding claim 11, Brooks discloses the foodstuff as described above with respect to claim 1, and further teaches that the foodstuff can be obtained by comminution ([0018]).
Regarding claims 12-18, Brooks teaches that the foodstuff as described above with respect to claim 1 can be used as a meat substitute ([0009], [0015], [0017], [237]). Brooks further teaches that the foodstuff can be spreadable ([0240]).
Geistlinger additionally teaches that the food product made using microbial biomass can be an animal meat substitute, including salmon (e.g. salmon substitute) ([0015], [0066], [0067]). 
Therefore, the combination of the prior art teaches meat substitute products that include both meat and seafood substitute products, including salmon and spreadable products. 
While the prior art fails to specifically teach meat pate, the examiner notes that it would have been obvious to one of ordinary skill in the art to using the food stuff of the prior art to make a meat pate as the prior art teaches a wide variety of products that can be made, including spreadable products. Therefore, depending on the desired use of the foodstuff, one of ordinary skill in the art can easily use the food stuff to make any type of food, depending on preference.  


Response to Arguments
Applicant’s amendments and arguments have overcome the 112, 101 and 102 rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to Brooks not teaching one of the claimed aquatic plant constituents have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Geistlinger. Geistlinger teaches a microbial biomass food product that includes a plant constituent of aquatic origin, such as Arthrospira platensis ([0118]). Geistlinger additionally teaches that a variety of microbial constituents can be used including Chlorella as taught by Brooks. Geistliner, however, teaches that bacteria including Arthrospira platensis and Arthrospira maxima are a particularly suitable source of microbial biomass because their growth rates and biomass yields are greater than those of most other microorganisms, and because their amino acid profiles are balanced and their sulfur-containing amino acid and lysine concentrations are high. 
Therefore, it would have been obvious to one of ordinary skill in the art to use Arthrospira platensis or Arthrospira maxima as taught by Geistlinger as the microbial source in Brooks. Doing so would yield the predictable result of providing a source of microbial biomass with greater growth rates and biomass yields as taught by Geistlinger. 
Further, this is a simple substitution of one known plant constituent for another. Geistlinger teaches that the same plant constituent as taught by Brooks can be used, Chlorella, but teaches that Arthrospira platensis and Arthrospira maxima yield greater growth rates and biomass yield and therefore it would have been obvious to one of ordinary skill in the art to use Arthrospira platensis and Arthrospira maxima depending on the desired growth rate and biomass yield. 
For the reasons stated above, a 103 rejection is maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Primary Examiner, Art Unit 1791